EXAMINER’S AMENDMENT/COMMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The claims 2, 4, 6, 11, 17 and 19 have been amended as follows: 
In line 3 of claim 2, “the respective current value” has been changed to -- a respective current value --
In line 2 of claim 4, “for a power supply having” has been changed to -- for the power supply having --
In line 2 of claim 6, “compare a reference current” has been changed to -- compare the reference current --
In line 4 of claim 6, “and load current” has been changed to -- and the power supply load current --
In lines 1-2 of claim 9 “the electrical power output” has been changed to -- an electrical power output --
In line 5 of claim 11, “configuring the constant current power supply unit” has been changed to -- configuring the constant-current power supply unit --
In lines 6-7 of claim 11, “of the power supply to” has been changed to -- of the constant-current power supply unit to --
In line 2 of claim 17, “measuring the current from a load” has been changed to -- measuring a current from a load –
In line 3 of claim 19, “to compare a reference current to a power supply unit load current,” has been changed to -- to compare a reference current to a load current of the constant-current power supply unit, --
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 22 June 2017 and 14 October 2015 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 1-6, 8-12 and 14-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a power supply that provides electrical power at a predetermined level to a lighting system, the power supply comprising, inter alia, a removable plug-in cartridge which includes an attribute that is representative of a desired output value for the power supply; wherein the removable plug-in cartridge is configured to modify a reference current in order to maintain an output value for the power supply at the desired output value.
Claims 2-6 and 8-10 depend directly or indirectly on claim 1 therefore these claims are also allowable as being dependent on an allowable base claim.
Independent claim 11 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a power supply comprising, inter alia, providing a removable plug-in cartridge having markings related to a desired value of an electrical output of a constant-current power supply unit; configuring the constant current power supply unit to receive the removable plug-in cartridge such that the removable plug-in cartridge operates to set an output value of the power supply to the desired value.
Claims 12 and 14-19 depend directly or indirectly on claim 11 therefore these claims are also allowable as being dependent on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Setomoto et al. (U.S. Patent No. 7322718) discloses a lighting device in which stability of luminous intensity of an LED bare chip in an LED module is improved, and in which the LED module can be easily replaced or expanded in number with an LED module of differing specifications.
Hsia et al. (U.S. Patent No. 8979299) discloses a readily retrofittable modular structure for any LLT lamps configured as single-ended, double-ended, or double-ended with shock protection switches so that the internal driver used in such LLT lamps can be replaced as easily as an external driver.
Xiong et al. (U.S. Patent No. 9363862) discloses methods and circuits for increasing stability of constant current sources in low current operating conditions.
Ackmann (U.S. Patent No. 9713209) discloses a driver circuit for an LED driver for application with a dimmer in a two-wire configuration that uses the dimmed signal as power for the LED and information dictating dimming levels of the LED, the LED driver including housing with opening for receiving a plug-in module and method of operating thereof.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY P PHAM whose telephone number is (571)270-3046.  The examiner can normally be reached on MON-THU 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAWKI ISMAIL can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






24 March 2021
/EMILY P PHAM/            Primary Examiner, Art Unit 2837